DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are pending in the application.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: Varney (US 5964626 A), cited by applicant.
Regarding independent claim 1: Document D1 discloses: An outboard motor (100) comprising: a duct (106, 108) including a circular hole (inlet, 114, and outlet, 118); a propeller (132) arranged in the circular hole (114), the propeller (132) including a boss (164) and a plurality of blades (133) radially extending from the boss (164); a central shaft (134) that rotatably supports the propeller (132); and a plurality of fins (136) extending radially from the central shaft (134) and connecting the central shaft (134) and the duct (108, see e.g. claim 2), the plurality of fins (136) having an airfoil profile (the usual profile for a vane, 136, or fin).
Regarding dependent claims 2-5:  For claim 2, D1 discloses axial swirling flow generated by the propeller [132] in the duct is neutralized by the fins [136] which inevitably generates a forward thrust, see for example Figs. 8 and 9.  For claim 3, see D1, Fig. 7A.  For claim 4, see D1, Fig. 8, the first surface is the convex surface of the fin [136.].  For claim 5, D1 discloses an outboard motor with five propeller blades and eight fins.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over D1: Varney (US 5964626 A), cited by applicant, in view of D2: Suzuki et al., (US 2013/115332 A1), also cited by applicant.  D1 discloses all claimed features as indicated previously except the features of claim 6.  However, D2 discloses the features of dependent claim 6 which are employed for the same purpose, i.e. to drive the propeller in rotation, in a similar outboard motor (see Fig. 5 and paragraphs [0113] and [0114], regarding stator coil and permanent magnet).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply these features with corresponding effect to an outboard motor according to document D1 to achieve , an outboard motor according to claims 6 and 7 to facilitate electric drive of the outboard motor.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over D1: Varney (US 5964626 A), cited by applicant, in view of D3: Abb (WO 2018/083370 A1), also cited by applicant.  D1 discloses all claimed features as indicated previously with the exception of the specific features of claim 7.  However, D3 discloses how to achieve theses features.  One of ordinary skill in the art before the effective filing date of the claimed invention would be considered capable of setting the pitch angle of the fins in order to generate the required forward thrust as desired.  See D3, pg. 7, line 20 – pg. 8, line 17 (such description explains how this could be carried out).  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Conclusion
8.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references cited disclose outboard motors with ducted propeller arrangements.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/16/2022